UNITED STATES OMB APPROVAL SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K OMB Number: 3235-0060 Expires: March 31, 2018 Estimated average burden hours per response……5.71 CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)September 5, 2017 MAJOR LEAGUE FOOTBALL, INC (MLFB) (Exact name of registrant as specified in its charter) Delaware 000-51132 20-1568059 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 6230 University Parkway, Suite 301 Lakewood Ranch, FL 34240 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code(774) 213-1995 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 (§230.405 of this chapter) or Rule 12b-2 of the Securities Exchange Act of 1934 (§240.12b-2 of this chapter). Emerging growth company o If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. o Item 3.01 Notice of Delisting from OTCQB On September 14, the OTC Markets Group notified MLFB, Inc. of its delisting from the OTCQB due to its delinquency filings, specifically the Form 10K. As noted previously in an NT 10-K filed on August 15, 2017, MFLB notified the SEC of its late filing of 10K for the year ended April 30, 2017 and attached the statement from its auditors as to anticipated completion date of six to eight weeks. Upon the filing of the Form 10K, MLFB anticipates its stock to be listed again on the OTCQB. 2 of 3 SIGNATURES Pursuant to the requirements of the Securities Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MAJOR LEAGUE FOOTBALL, INC. By: /s/ Jerry C. Craig Jerry C. Craig, President and CEO Dated: September 14, 2017 Potential persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. 3 of 3
